Citation Nr: 0836452	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
anxiety, and major depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post service year; and there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service from August 1966 to July 
1968.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, anxiety, and depression, is not established.  
38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304  (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed simultaneous service connection claims for 
PTSD, depression, and anxiety.  As explained below, the three 
claims will be addressed as one service connection claim for 
an "acquired psychiatric disorder", to include PTSD, 
anxiety, and depression.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the veteran's claims of anxiety and depression, 
there has been ample evidence submitted confirming the 
veteran's current psychiatric disorders.  Indeed, the veteran 
submitted an August 2007 statement from a VA staff 
psychiatrist who noted the veteran's ongoing symptoms of 
anxiety and depression.  The VA psychiatrist noted the 
veteran's stressful financial, health, and housing situations 
contributing to his psychiatric difficulties.  Based on this 
evidence, the first requirement of service connection, that a 
current disability exists, is fulfilled.

However, the service medical records (SMRs) are silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder.  Additionally, the separation examination shows no 
mental or psychiatric condition, providing evidence against 
this claim.

The Board notes that the evidence submitted indicates that 
the veteran first complained of psychiatric difficulties in 
June 2005, and was first diagnosed with an anxiety disorder 
(not otherwise specified) and a depressive disorder (not 
otherwise specified) in August 2005, approximately 37 years 
after separation from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from August 1966 to July 1968.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was first diagnosed with anxiety 
and depression some thirty-seven years after service, with 
little reference to service, providing evidence against this 
claim.

The Board finds that the service and post-service medical 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
anxiety and major depressive disorder, outweighing the lay 
statements of the veteran, indicating a problem that began 
after service. 

The veteran's consistent diagnosis in the treatment records 
is of an anxiety and mood disorder due to chronic PTSD.  
Because the acquired psychiatric disorders are intertwined 
with the veteran's diagnosed PTSD, the Board is addressing 
the issues as one claim.  Discussion of the PTSD branch of 
this claim for service connection follows.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this claim includes VA 
treatment records through December 2007, Corona Vet Center 
treatment records through November 2005, and stressor 
statements from the veteran, and his niece, brother, and 
former co-worker.  

The record indicates that the veteran has been diagnosed as 
having PTSD as of March 2006.  The diagnosis, repeated 
through subsequent VA outpatient treatment records, is PTSD 
with anxiety and depressive symptoms.  The veteran has also 
been diagnosed with depressive disorder (not otherwise 
specified), and polysubstance abuse.    

The veteran served in Vietnam from 1966 to 1967, during which 
time his occupation was boatswain's mate.  The evidence, 
including the medals and commendations awarded to the 
veteran, does not demonstrate that the veteran was engaged in 
combat with the enemy.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The veteran has submitted statements 
containing information regarding two incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran cited two in-service stressors:  

For the first stressor, the veteran stated that he was 
assigned to the weapons division aboard the U.S.S. Gurke off 
the coast of Vietnam and that the ship "bombarded the Viet 
Cong position in the Mekong and Saigon river deltas".  He 
described incidents in which the twin mounted guns misfired 
and that he feared for his life.

There were no psychiatric complaints in the veteran's SMRs 
and no diagnoses or treatments for mental health regarding 
this issue..

For the second stressor, the veteran stated that while aboard 
the U.S.S. Gurke, the ship was attacked by three PT boats.  
He stated that the PT boats were subsequently sunk by a plane 
from the U.S.S. Constellation.

Simply stated, based on the veteran's statements, these two 
events are not capable of verification by JSRRC.  The veteran 
did not provide any names, specific dates or information with 
which the occurrence of the events can be verified.  Indeed, 
VA made a formal finding in February 2006 of a lack of 
information required to verify stressors in connection to the 
PTSD claim, which the veteran received.  The veteran's 
evidence of service in a hostile fire and combat zone does 
not confirm a stressor.  Being in a combat zone does not 
prove combat with the enemy. 

The claim is therefore denied on several grounds.  Most 
importantly, the veteran has not cited in-service stressors 
capable of verification.   In essence, the record does not 
confirm either of the veteran's claimed stressors and the 
Board can think of no basis on which it could confirm such 
stressors. 

It is important for the veteran to understand that had he 
given the VA clear information of the events cited, the VA 
would have been able to confirm such events (if they had 
occurred).  For example, an attack against a U.S. warship 
would have been clearly cited in the ship's records.  
However, the veteran failed to provide the minimal 
information required to confirm the stressors.  The veteran's 
statements provide nothing for VA to confirm. 

Additionally, although the veteran alleges a combat-related 
stressor, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
veteran has provided insufficient evidence for verification 
of the claimed stressors by the JSRRC.  The Board finds that 
there is insufficient evidence to demonstrate that the 
veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, depression, and 
anxiety.  In denying his claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2005, October 2005, and March 
2006 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a psychiatric examination was not obtained 
because the veteran has a confirmed diagnosis of PTSD, 
however he has no independently verified stressors upon which 
to base the diagnosis.  Additionally, there has been no 
medical evidence submitted that would exceed the low 
threshold set by McLendon demonstrating any kind of nexus 
between the veteran's depression and anxiety and his time in 
service.  The evidence in the record indicates no connection 
with service, providing  evidence against this claim. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through December 2007.  The veteran submitted private 
treatment records from Corona Vet Center, and was provided an 
opportunity to set forth his contentions during the RO 
hearing in January 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, and anxiety, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


